DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. In particular, applicant argues that Davidson et al. fails to disclose, “wherein the first feature and second feature do not directly contact each other” as recited in amended claims 9 and 16. However, examiner respectfully disagrees. It is in the examiner’s position that the prior art meets all of the structural requirements of the claimed invention. In paragraphs [0111-0112], Davidson specifically discuses that the first metal can comprise a metal which is plated, coated, deposited, or otherwise applied over some or all of the structural metal (or structural polymer) of the expandable member. Davidson further discusses that the second metal can be coated, deposited, welded, plated, or otherwise applied over some or all of the structural metal (or structural polymer). The first and second metal can be applied to separate sections of the structural polymer of the expandable member and therefore not be in direct contact with one another. Therefore it is the examiner’s position that Davidson teaches a first and second feature wherein the first feature and second feature do not directly contact each other. 
For these reasons, examiner believes Davidson teaches the amendment as claimed. 
With respect to claims 10, 12-13, and 17, applicant’s arguments have been fully considered but are moot since it is the examiner’s position that Davidson discloses all the limitations of amended claims 9 and 16. 
With respect to claims 14-15, applicant’s arguments have been fully considered but are moot since it is the examiner’s position that Davidson discloses all the limitations of amended claims 9 and 16. 

With respect to claim 20, applicant’s arguments have been fully considered but are moot since it is the examiner’s position that Davidson discloses all the limitations of amended claims 9 and 16. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 16-17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson US PG Pub [2017/0258482].
With respect to Claim 9, Davidson discloses: (Figures 1, 11-14, FIGS. 11-14 illustrate several embodiments of the expandable member 102 or a portion of filament(s) 178 thereof...that include one or more galvanic cells) An implantable device configured to affect a localized pH at an implantation site (Figure 1, ...the galvanic cell(s) can generate an electrical charge, or electrically charged region(s), on the endovascular device, engagement member or expandable member 102 that can attract, adhere, and/or attach thrombus to the expandable member 102, [0108]), the implantable device comprising: a body of the implantable device, the body comprising a base material (Figure 1, the endovascular device, engagement member or expandable member 102 can comprise metal...Exemplary materials include, but are not limited to, NITINOL®...endovascular device or expandable member 102, Some or all of the portion of the outer surface of the expandable member 102 that faces radially outward, away from the central longitudinal axis of the expandable member 102, can be uncovered such that the radially- outward-facing portion of the outer surface of the expandable member 102 can comprise, in whole or in part, a vessel-wall-contacting, catheter-contacting, or thrombus-contacting surface. In some embodiments, such a vessel-wall-contacting catheter-contacting, or thrombus-contacting surface can be partially or entirely metallic, comprising metals of the galvanic cell, [0107 and 0120]; Examiner interprets that endovascular device or expandable member 102, is implantable because it is made to be placed inside of the body. Examiner also understands that the endovascular device or expandable member can act as a galvanic cell and induce redox reactions and thus, the device is capable of affecting local pH); a first feature coupled to the body of the implantable device, the first feature comprising a first metallic material (Figures 11-14, The first metal 180 can alternatively comprise a metal which is plated, coated, deposited, or otherwise applied over some or all of the structural metal (or structural polymer) of the expandable member 102, [0111]); and a second feature coupled to the body of the implantable device, the second feature comprising a second metallic material (The second metal 182 can be coated, deposited, welded, plated, or otherwise applied over some or all of the structural metal (or structural polymer where a metal-coated polymer is employed) of the expandable member 102, which may be the first metal 180 or another metal, [0112]); wherein the first feature and second feature do not directly contact each other (It is the examiner’s position that the first and second metal can be applied to separate sections of the structural polymer of the expandable member and therefore not be in direct contact with one another as cited in [0111-0112]); wherein the first metallic material has a lower electrode potential than the second metallic material such that the first metallic material is configured to be preferentially oxidized over the second metallic material (Figures 11-14, The metals may be characterized as having different reduction potentials or electrode potentials... The first metal 180 and second metal 182 can be selected to induce a galvanic voltage and impart a desired charge arrangement in a galvanic region. For example, the metals 180, 182 can be selected so that the first metal 180 functions as a cathode (having a positive charge) and the second metal 182 functions as an anode (having a negative charge), or vice versa, [0109]).
Figure 1, the endovascular device, engagement member or expandable member 102) is a structural scaffolding of the implantable device; the first feature is coupled to a first end of the structural scaffolding (Figures 11-14, The first metal 180 can alternatively comprise a metal which is plated, coated, deposited, or otherwise applied over some or all of the structural metal (or structural polymer) of the expandable member 102, [0111]); and the second feature is coupled to a second end of the structural scaffolding (The second metal 182 can be coated, deposited, welded, plated, or otherwise applied over some or all of the structural metal (or structural polymer where a metal-coated polymer is employed) of the expandable member 102, which may be the first metal 180 or another metal, [0112]).
With respect to Claim 16, Davidson discloses: (Figures 1, 11-14, FIGS. 11-14 illustrate several embodiments of the expandable member 102 or a portion of filament(s) 178 thereof...that include one or more galvanic cells) An inferior vena cava (A method for performing an endovascular therapy, comprising...inserting a medical device into the blood vessel, [0028-0030]) filter (Figure 1,...the galvanic cell(s) can generate an electrical charge, or electrically charged region(s), on the endovascular device, engagement member or expandable member 102 that can attract, adhere, and/or attach thrombus to the expandable member 102, [0108]; Examiner interprets the device of Davidson to be a filter since it performs the function of filtering thrombus formations within the blood. Examiner further interprets that the device of Davidson can be used in the inferior vena cava filter as Davidson discloses the device is meant for inserting into the blood vessel and the inferior vena cava is one of the largest in the body) comprising: a body comprising a base material (Figure 1, the endovascular device, engagement member or expandable member 102 can comprise metal...Exemplary materials include, but are not limited to, NITINOL®...endovascular device or expandable member 102, Some or all of the portion of the outer surface of the expandable member 102 that faces radially outward, away from the central longitudinal axis of the expandable member 102, can be uncovered such that the radially-outward-facing portion of the outer surface of the expandable member 102 can comprise, in whole or in part, a vessel-wall-contacting, catheter- contacting, or thrombus-contacting surface. In some embodiments, such a vessel-wall-contacting catheter-contacting, or thrombus-contacting surface can be partially or entirely metallic, comprising metals of the galvanic cell, [0107 and 0120]); a first feature coupled to the body, the first feature comprising a first metallic material (Figures 11-14, The first metal 180 can alternatively comprise a metal which is plated, coated, deposited, or otherwise applied over some or all of the structural metal (or structural polymer) of the expandable member 102, [0111]); and a second feature coupled to the body, the second feature comprising a second metallic material (The second metal 182 can be coated, deposited, welded, plated, or otherwise applied over some or all of the structural metal (or structural polymer where a metal-coated polymer is employed) of the expandable member 102, which may be the first metal 180 or another metal, [0112]); wherein the first feature and second feature do not directly contact each other (It is the examiner’s position that the first and second metal can be applied to separate sections of the structural polymer of the expandable member and therefore not be in direct contact with one another as cited in [0111-0112]); wherein the first metallic material has a lower electrode potential than the second metallic material such that the first metallic material is configured to be preferentially oxidized over the second metallic material (Figures 11-14, The metals may be characterized as having different reduction potentials or electrode potentials... The first metal 180 and second metal 182 can be selected to induce a galvanic voltage and impart a desired charge arrangement in a galvanic region. For example, the metals 180, 182 can be selected so that the first metal 180 functions as a cathode (having a positive charge) and the second metal 182 functions as an anode (having a negative charge), or vice versa, [0109]).
With respect to Claim 17, Davidson discloses: The inferior vena cava filter of claim 16, wherein the body comprises a hub (Figure 1, connection 106, ...expandable member 102 and the manipulation member 104 can be substantially permanently attached together at the connection 106, [0064]) anda plurality of legs (Figure 1, struts 114, ...the expandable member 102 can comprise a frame 108 having a proximal end 110...The frame can optionally comprise a plurality of struts 114, [0068]) extending from the hub, wherein the first feature is coupled to at least one leg of the plurality of legs (Figures 11- 14, The first metal 180 can alternatively comprise a metal which is plated, coated, deposited, or otherwise applied over some or all of the structural metal (or structural polymer) of the expandable member 102) and the second feature is coupled to the hub (The second metal 182 can be coated, deposited, welded, plated, or otherwise applied over some or all of the structural metal (or structural polymer where a metal-coated polymer is employed) of the expandable member 102, which may be the first metal 180 or another metal, [0112]; Examiner interprets coupled in light of broadest reasonable interpretation to mean connected to. The second metal can be coated on any portion of the expandable member 102, which is connected or coupled to the hub or connection 106).
	With respect to Claim 21, Davidson discloses: The implantable device of claim 9, wherein the wherein the first feature and the second feature are electrolytically connected by a material selected from the group consisting of a fluid and a tissue (…the endovascular device, engagement member or expandable member 102 can have a galvanic cell or a plurality of galvanic cells formed on a surface thereof. Such galvanic cell(s) can generate, in the presence of blood, thrombus, or other electrolytic medium, a voltage and/or electrical charge…galvanic cell(s) can comprise at least two different metals…first metal 180 and a second metal 182, that generate an electrical charge in the presence of an electrolytic medium, for example, such as blood, [0108-0109]).
With respect to Claim 22, Davidson discloses: The implantable device of claim 21, wherein the material is a fluid, and wherein the fluid is blood (…the endovascular device, engagement member or expandable member 102 can have a galvanic cell or a plurality of galvanic cells formed on a surface thereof. Such galvanic cell(s) can generate, in the presence of blood, thrombus, or other electrolytic medium, a voltage and/or electrical charge…galvanic cell(s) can comprise at least two different metals…first metal 180 and a second metal 182, that generate an electrical charge in the presence of an electrolytic medium, for example, such as blood, [0108-0109]).
With respect to Claim 23, Davidson discloses: The inferior vena cava filter of claim 16, wherein the first feature and the second feature are electrolytically connected by a material selected from the group consisting of a fluid and a tissue (…the endovascular device, engagement member or expandable member 102 can have a galvanic cell or a plurality of galvanic cells formed on a surface thereof. Such galvanic cell(s) can generate, in the presence of blood, thrombus, or other electrolytic medium, a voltage and/or electrical charge…galvanic cell(s) can comprise at least two different metals…first metal 180 and a second metal 182, that generate an electrical charge in the presence of an electrolytic medium, for example, such as blood, [0108-0109]).
With respect to Claim 24, Davidson discloses: The inferior vena cava filter of claim 23, wherein the material is a fluid, and wherein the fluid is blood (…the endovascular device, engagement member or expandable member 102 can have a galvanic cell or a plurality of galvanic cells formed on a surface thereof. Such galvanic cell(s) can generate, in the presence of blood, thrombus, or other electrolytic medium, a voltage and/or electrical charge…galvanic cell(s) can comprise at least two different metals…first metal 180 and a second metal 182, that generate an electrical charge in the presence of an electrolytic medium, for example, such as blood, [0108-0109]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson US PG Pub [2017/0258482] in view of Weber et al. US Patent No. 7,601,382.
With respect to Claim 14, Davidson discloses: The implantable device of claim 9.
Davidson fails to teach: further comprising at least one of a cell growth promoting factor and a cell growth inhibiting factor coupled to the body of the implantable device.
Within the same field of implantable devices, Weber teaches: an implantable device having a body that could be in the form of the expandable member (Figure 1, 102, the medical device can be inserted into and implanted in the body of a patient...The medical devices suitable for the present invention may be fabricated from metallic, polymeric, and/or ceramic materials, [Column 3, lines 57- 58, Column 4, lines 40-42]): further comprising at least one of a cell growth promoting factor and a cell growth inhibiting factor (Figure 1, biologically active material 60, A biologically active material 60 is dispersed within the coating layer 40, [Column 7, lines 62-63]) coupled to the body (Figure 1, medical device 10, surface 20) of the implantable device (Biologically active material 60 also includes...vascular cell growth promotors such as growth factors, Vascular Endothelial Growth Factors (FEGF, all types including VEGF-2), growth factor receptors, transcriptional activators, and translational promotors; vascular cell growth inhibitors such as antiproliferative agents, growth factor inhibitors, growth factor receptor antagonists, transcriptional repressors, translational repressors, replication inhibitors, inhibitory antibodies, antibodies directed against growth factors [Column 8, 9, lines 43-44, 11-19]).
One of ordinary skill in the art would have recognized that applying the known technique of coupling biologically active material, such as a cell growth promoting or inhibiting factor, to the implantable device would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of applying the coating of biologically active material, such as a cell growth promoting or inhibiting factor, to the teaching of the implantable device 
With respect to Claim 15, Davidson discloses: The implantable device of claim 9.
Davidson fails to teach: further comprising a therapeutic agent coupled to the body of the implantable device.
Within the same field of implantable devices, Weber teaches an implantable device having a body that could be in the form of the expandable member, 102 (Figure 1, the medical device can be inserted into and implanted in the body of a patient...The medical devices suitable for the present invention may be fabricated from metallic, polymeric, and/or ceramic materials, [Column 3, lines 57-58, Column 4, lines 40-42]) further comprising a therapeutic agent (A biologically active material 60 is dispersed within the coating layer 40. The term "biologically active material" encompasses therapeutic agents, [Column 7, lines 62-64]) coupled to the body (Figure 1, medical device 10, surface 20) of the implantable device.
One of ordinary skill in the art would have recognized that applying the known technique of coupling therapeutic agents/biologically active material to the implantable device would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of applying the coating of biologically active materials to the teaching of the implantable device would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate biologically active agents or .
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson US PG Pub [2017/0258482] in view of Peterson et al. US PG Pub [2018/0125631].
With respect to Claim 12, Davidson discloses: The implantable device of claim 10.
Davidson fails to teach: wherein: an electron pathway extends between the first feature and the second feature; and the electron pathway comprises an electrically conductive wire extending between the first feature and the second feature.
Within the same field of implantable devices, Peterson teaches: an implantable device (Figure 1, stent 100) with body (Figure 1, composite wire, 102) having first feature (Figure 2, second wire 106) and second feature (Figure 2, third wire 108) wherein: an electron pathway (Figure 2, first wire 104) extends between the first feature (Figure 2, second wire 106) and the second feature (Figure 2, third wire 108); and the electron pathway comprises an electrically conductive wire extending between the first feature and the second feature (Figure 2, a most/more noble and non-active material such as platinum or tantalum is selected for the first wire 104 (the cathode) and a least/less noble and active material such as a cobalt-chromium alloy or magnesium is selected for the second wire 106 and the third wire 108 (the anodes)...The first wire 104 is sandwiched between the second wire 106 and the third wire 108, and thus the first wire 104 is in contact with each of the second wire 106 and the third wire 108, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable device of Davidson to have an electron pathway extending between the first and second feature as taught by Peterson, for the 
With respect to Claim 13, Davidson discloses: The implantable device of claim 12.
Davidson fails to teach: wherein the electrically conductive wire is coiled around the structural scaffolding.
Within the same field of implantable devices, Peterson teaches: an implantable device (Figure 1, stent 100) with body (Figure 1, composite wire, 102) having first feature (Figure 2, second wire 106) and second feature (Figure 2, third wire 108) wherein: an implantable device (Figure 1, stent 100) with body (Figure 1, composite wire, 102) having first feature (Figure 2, second wire 106) and second feature (Figure 2, third wire 108) wherein: (Figure 1, stent 100, composite wire 102) wherein the electrically conductive wire is coiled around the structural scaffolding (...composite wire 102 is helically wound into the stent 100 such that the stent 100 has a tubular configuration...the composite wire 102 is formed into a series of generally sinusoidal waveforms including generally straight segments or struts 112 joined by bent segments or crowns 114 and the waveform is helically wound (around its central longitudinal axis) to form a generally tubular stent 100, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Davidson’s implantable device to have a conductive wire wound around the scaffolding as taught by Peterson, for the purpose such that the materials of the first wire 104, the second wire 106, and the third wire 108 are selected such that a galvanic coupling occurs between adjacent wires and the galvanic coupling induces a voltage or potential difference which inhibits or controls cell proliferation, [Peterson, [0042].

Davidson fails to teach: wherein an electron pathway extends between the first feature and the second feature, wherein the electron pathway comprises an electrically conductive wire extending between the first feature and the second feature.
Within the same field of implantable devices, Peterson teaches: an implantable device (Figure 1, stent 100) with body (Figure 1, composite wire, 102) having first feature (Figure 2, second wire 106) and second feature (Figure 2, third wire 108) wherein: wherein an electron pathway (Figure 1, first wire 104) extends between the first feature (Figure 1, second wire 106) and the second feature (Figure 1, third wire 108), wherein the electron pathway comprises an electrically conductive wire extending between the first feature and the second feature (Figure 2, a most/more noble and non-active material such as platinum or tantalum is selected for the first wire 104 (the cathode) and a least/less noble and active material such as a cobalt-chromium alloy or magnesium is selected for the second wire 106 and the third wire 108 (the anodes)... The first wire 104 is sandwiched between the second wire 106 and the third wire 108, and thus the first wire 104 is in contact with each of the second wire 106 and the third wire 108, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable device of Davidson to have an electron pathway extending between the first and second feature as taught by Peterson, for the purpose forming a potential difference between the more noble material of the first wire 104 and the less noble material of the second wire 106, as well as between the more noble material of the first wire 104 and the less noble material of the third wire 108, and the formed or induced potential differences inhibit cell proliferation and thereby control or limit excessive tissue growth around the stent 100 after implantation, [Peterson, 0046].
20 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson US PG Pub [2017/0258482] in view of Peterson US PG Pub [2018/0125631] as applied to claim 19 above, and further in view of Watanabe US PG Pub [2017/0035545].
With respect to Claim 20, Davidson as modified discloses: The inferior vena cava filter of claim 19.
Davidson fails to teach: wherein the electrically conductive wire is coiled around the at least one leg of the plurality of legs.
Within the same field of implantable devices, Watanabe teaches: a filter (Figures 4 and 5, filter 13) with a plurality of legs (Figures 4 and 5, first thin wire 15/17) and an electrically conductive wire (Figures 4 and 5, second wire 18), wherein (Figure 4 and 5, filter 13, slide ring 23 [hub], first thin wire 15/17 [legs], a first wire 17 having the same shape memory property as that of the first thin wire 15 in a spiral shape as illustrated in FIG. 5, [0098]) the electrically conductive wire (Figure 5, second wire 18) is coiled around the at least one leg of the plurality of legs (The second thin wire 16 is formed by winding a second wire 18 having radiopacity around the perimeter of a first wire 17...second wire 18 may be densely wound or wound at intervals on the periphery of the first wire 17, [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable device of Davidson to have a conductive wire coiled around at least one leg of the plurality of legs as taught by Watanbe, for the purpose of being able to visually recognize in a radioscopic image and emphasizing the shape memory property of the first wire 17, [Watanbe, 0098].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art of record discloses other conductive implantable devices. See .

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771